                        Case 2:19-cv-00273-JTA Document 32 Filed 08/14/19 Page 1 of 1


'   AO 85 •;•Ftev. 02/17) Notice; Consent, and Reference of a Civil Action to a Magistrate Judge



                                             UNITED STATES DISTRICT COURT
                                                                              for the
                                                                    Middle District of Alabama

                         Rodney Lee Major, Sr.
                                Piaintiif
                                   v.                                                      Civil Action No.    2:19-cv-00273-MHT
                       Warden Walter Myers, et al                                                                        --,..
                                    Defendant                                                                                c
                                                                                                                              - ccr
                                                                                                                           rD.
                                                                                                                           r        ›.


                                                                                                                                         G
                                                                                                                                         ."')
                NOTICE,CONSENT,AND REFERENCE OF A CIVIL ACTION TO A MAGISYCEOE
                                                                          c)c--)
                                                                                                                          2--f
             Notice ofa magistratejudge's availability. A United States magistrate judge ofthis cfOofflavaitable to*nduct
    all proceedings in this civil action(including ajury or nonjuly trial)and to order the entry ofa fitolggIgment., TheMgment
    may then be appealed directly to the United States court ofappeals like any otherjudgment oftig diVt. kiiiagisttorjudge
    may exercise this authority only if all parties voluntarily consent.


            You may consentto have your case referred to a magistratejudge,or you may withhold your consent without adverse
    substantive consequences. The name ofany party withholding consent will not be revealed to anyjudge who may otherwise
    be involved with your case.


           Consent to a magistratejudge's authority. The following parties consent to have a United States magistratejudge
    conduct all proceedings in this case including trial, the entry of final judgment, and,all post-trial proceedings.


          Printed names ofparties and attorneys                                    Si: attires ofparties or attorneys                           Dates

    Pktersi
    1-01 tib , I-6den
              ,.
    ncdNtki major
                                                                          Referen        Order

            IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
    order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



    Date:
                                                                                                       District Judge's signature
                                                                                                                             \                     T—
                                                                                tkyrcred-Lo‘                  5as\ U•S. 4J till 6'0
                                                                                                          rinted name and title


    Note: Return this form to the clerk of court only if you are consenting to the exercise ofjurisdiction by a United States
          magistrate judge. Do not return this form to ajudge.




                                                                                                                                                        )
